United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2811
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                   Aliance C. Giles

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                            Submitted: September 5, 2019
                              Filed: September 9, 2019
                                   [Unpublished]
                                   ____________

Before COLLOTON, ERICKSON, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.

       Aliance Giles appeals after he pled guilty to a felon-in-possession charge, and
the district court1 sentenced him to a prison term within the calculated United States


      1
        The Honorable Greg Kays, then Chief Judge, now United States District Judge
for the Western District of Missouri.
Sentencing Guidelines Manual (“Guidelines”) range. His counsel has moved to
withdraw, and has filed a brief under Anders v. California, 386 U.S. 739 (1967),
challenging the use of Giles’s prior Missouri convictions for second-degree robbery
and second-degree assault as crimes of violence for the purpose of determining his
offense level under U.S.S.G. § 2K2.1(a)(2) (noting offense level 24 applies to
unlawful possession of firearm committed subsequent to sustaining at least two felony
convictions for crimes of violence).

       We conclude the district court did not err in calculating Giles’s Guidelines
range. See United States v. Turner, 781 F.3d 374, 393 (8th Cir. 2015) (reviewing
district court’s application of Guidelines de novo, and its findings of fact for clear
error); see also United States v. Ramey, 880 F.3d 447, 448-49 (8th Cir. 2018) (holding
Missouri second-degree assault conviction for recklessly causing physical injury to
another person by means of discharging a firearm was crime of violence under
Guidelines); cf. United States v. Swopes, 886 F.3d 668, 672 (8th Cir. 2018) (en banc)
(holding Missouri second-degree robbery conviction categorically qualifies as violent
felony under Armed Career Criminal Act); United States v. Hall, 877 F.3d 800, 806
(8th Cir. 2017) (construing definitions of violent felony under Armed Career Criminal
Act and crime of violence under Guidelines as interchangeable). In addition, having
independently reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75 (1988),
we find no nonfrivolous issues for appeal. Accordingly, we grant counsel leave to
withdraw, and we affirm.
                         ______________________________




                                         -2-